*472In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (M. G-arson, J.), dated July 31, 2003, as granted that branch of the motion of the defendants Indiana Fried Chicken, Mohammed Abdul Mukit, Soma Mukit, and Abdul Mumin which was for summary judgment dismissing the cause of action based upon Labor Law § 240 (1) insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff, a plumber hired in connection with the renovation of a restaurant, allegedly was injured when a staircase which he was ascending collapsed.
The Supreme Court properly granted that branch of the respondents’ motion which was for summary judgment dismissing the cause of action based upon Labor Law § 240 (1) insofar as asserted against them. The staircase upon which the plaintiff was injured was a normal appurtenance to the building and was not designed as a safety device to protect him from an elevation-related risk (see Norton v Park Plaza Owners Corp., 263 AD2d 531 [1999]; Brennan v RCP Assoc., 257 AD2d 389, 390 [1999]; Williams v City of Albany, 245 AD2d 916, 917 [1997]). Goldstein, J.P., Luciano, Crane and Spolzino, JJ., concur.